Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1177
                      Lower Tribunal No. 22-9561 CC
                           ________________


                          Alan I. Karten, etc.,
                                  Appellant,

                                     vs.

                     Ronald E. Lorenzana, et al.,
                                 Appellees.


     An Appeal from a non-final order from the County Court for Miami-
Dade County, Gloria Gonzalez-Meyer, Judge.

     Law Office of Alan I. Karten, PLLC, and Alan I. Karten (Boynton
Beach), for appellant.

     Michael Van Cleve, Law, and Michael Van Cleve, for appellees
Rafael Velasquez and Sunshine Oriental Trading Unlimited Corp.


Before LOGUE, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.